Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXCLUSIVE LICENSE AGREEMENT
BETWEEN
THE RESEARCH INSTITUTE AT NATIONWIDE CHILDREN’S HOSPITAL
AND
AVEXIS, INC.

This Exclusive License Agreement (the “Agreement”) is entered into as of the
last date of the signatures below (the “Effective Date”) by and between the
Research Institute at Nationwide Children’s Hospital, a nonprofit Ohio
corporation (“Research Institute”) and AveXis, Inc., a Delaware
corporation  having offices at 2275 Half Day Rd, Suite 160, Bannockburn, IL
60015 (“Licensee”).

RECITALS

1.          Research Institute has been authorized to license rights in the
Licensed Technology (as defined below) pursuant to an Inter-Institutional
Agreement with Ludwig Institute for Cancer Research Ltd. (“Ludwig”) dated August
4, 2015, co-owner of the Licensed Patents;

2.          Research Institute and Ludwig desire to have the Licensed Technology
developed and marketed at the earliest possible time to ensure availability for
public use and benefit;

3.          Licensee intends to bring together the scientific and business
expertise, facilities and capital to develop and market the Licensed Technology
under a license from Research Institute; and

4.          Research Institute and Ludwig are willing to grant Licensee a
license to exploit the Licensed Technology subject to the terms and conditions
set forth below.

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby agreed,
Research Institute and Licensee hereby agree as follows:

Article 1
DEFINITIONS AND INTERPRETATION

1.1      Definitions.  The capitalized terms used herein shall have the meanings
set forth below in this Section 1.1 unless otherwise expressly defined in this
Agreement.

1.1.1     “Affiliate” shall mean any entity which directly or indirectly owns or
controls, is owned or controlled by, or is under common ownership or control
with Licensee.  For the purpose of this definition, “ownership” or “control”
shall mean: (a) the direct or indirect possession or ownership of greater than
fifty percent (50%) of the outstanding voting stock of the entity; (b) the right
to receive more than fifty percent (50%) of the profits or earnings of the
entity; (c) the power to appoint or remove a majority of the board of directors
of the entity; or (d) the power to direct the management and policies of the
entity.  For clarity, an entity’s status as an Affiliate shall terminate if, at
any time, such entity is not within the definition listed above; provided;
however, the obligations of that entity shall continue until their purposes are
fulfilled in accordance with the terms and conditions of this Agreement. 

1.1.2     “Change of Control” shall mean: (a) the acquisition, either directly
or indirectly, by any non-Affiliated third party of more than **** of the voting
stock of





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Licensee; (b) any merger or consolidation, including a series of transactions
amounting to the foregoing, involving Licensee that requires a vote of the
stockholders of Licensee; or (c) the transfer to any non-Affiliated third party
of all or substantially all the assets of Licensee relating to the subject
matter of this Agreement.

1.1.3     “Field of Use” shall mean for therapies and treatment of Amyotrophic
Lateral Sclerosis (“ALS”) in human use only.

1.1.4     “Net Sales” shall mean the gross amount received by Licensee or any
sublicensee, including its Affiliates, for the sale, transfer or other
disposition of Licensed Products to a third party for end use (including where
the Affiliate or sublicensee is the end user) less the following to the extent
documented as attributable to the Licensed Products: ****.  In the event
Licensed Products are put into use, sold, transferred or otherwise disposed of
other than in an arms-length transaction, or if Licensee, including its
Affiliates or its sublicensees, receive consideration other than cash for
Licensed Products, then the invoiced amount shall be calculated at ****.

1.1.5     “Innovators” shall mean ****.

1.1.6     “License Year” shall mean each calendar year in which this Agreement
is in effect, provided that the first License Year shall begin on the Effective
Date of this Agreement and run until December 31 of the same calendar year and
the final License Year shall end on the date of expiration or termination of
this Agreement.

1.1.7     “Licensed Patents” shall mean those patents and/or patent applications
identified in Exhibit A, all U.S., PCT, and foreign applications claiming
priority thereto, including divisionals, continuations, or continuations-in-part
(to the extent that the claimed subject matter of such continuations-in-part is
disclosed in the parent Licensed Patent) all patents issuing thereon, reissues,
reexaminations, and any extensions thereof or supplementary protection
certificates allowed thereon; provided, however, in each case only to the extent
of subject matter claimed that is fully disclosed and enabled by the disclosures
in Exhibit A to satisfy 35 U.S.C. §112.

1.1.8     “Licensed Products” shall mean any product or process, including a
service:  (a) that is claimed in whole or in part by the Licensed Patents, or
the use or manufacture is claimed in whole or in part by the Licensed Patents;
(b) the development, manufacture, use, sale or importation of which incorporates
or is derived from the Technical Information; or (c) that meets the criteria of
both (a) and (b).

1.1.9     “Licensed Technology” shall mean the Licensed Patents and the
Technical Information.

1.1.10   “Licensed Territory” shall mean worldwide.

1.1.11   “Party” shall mean either Licensee or Research Institute, and “Parties”
shall mean both Licensee and Research Institute.





2.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



1.1.12   “Royalty Period” shall mean each calendar year during the Royalty Term;
provided that the first Royalty Period of this Agreement shall begin on the date
of the first commercial sale and end on the last day of the calendar year in
which the first commercial sale occurs.

1.1.13   “Royalty Term” shall mean, on a Licensed Product-by-Licensed Product
and country-by-country basis, the period commencing on the first commercial sale
of such Licensed Product in such country in the Licensed Territory and ending on
the last to occur of: (a) the last to expire of the Licensed Patents covering
such Licensed Product in such country; or (b) the expiration of Market
Exclusivity (as defined below).

1.1.14   “Technical Information” shall mean: (a) research and development
information, unpatented inventions, and know-how pertaining to the Licensed
Patents created by the Innovators of the Research Institute known as of the
Effective Date or learned or developed during the Term of this Agreement; and
(b) tangible materials pertaining to the Licensed Patents made by the Innovators
in amounts selected by Research Institute in consultation with the Licensee and
in amounts not so little as to unduly burden Licensee in its performance under
this Agreement; each solely to the extent Research Institute has determined, in
its sole discretion, to provide to Licensee hereunder.

1.1.15   “Term” shall have the meaning set forth in Section 11.1.

1.1.16   “Market Exclusivity” shall mean any orphan drug-based exclusive
marketing rights conferred by any Regulatory Authority with respect to a
Licensed Product in a country in the Licensed Territory, including orphan drug
exclusivity rights conferred by the U.S. Food and Drug Administration (FDA) or
any rights equivalent thereto conferred by any Regulatory Authority in any other
country in the Licensed Territory.

1.2      Interpretation.  Each definition in this Agreement includes the
singular and the plural.  References to any statute or regulation mean such
statute or regulation, as amended from time to time, and include any successor
legislation, regulations, guidelines and policies promulgated therefrom.  The
headings to the Articles and Sections are for convenience of reference and shall
not affect the meaning or interpretation of this Agreement.  The Exhibits
attached hereto are hereby incorporated by reference into and shall be deemed a
part of this Agreement.  The term “including” shall mean “including but not
limited to.”

Article 2
LICENSE GRANTS AND RESERVATION OF RIGHTS

2.1      Grants.

2.1.1     Patent License.  Subject to the terms and conditions of this Agreement
and Licensee’s compliance therewith, Research Institute and Ludwig grant to
Licensee an exclusive, non-transferable (except a transfer to an Affiliate or as
otherwise permitted herein), sublicensable through multiple tiers (in accordance
with Section 2.1.4) license in the Field of Use in the Licensed Territory under
the Licensed Patents to make, have made (only Licensed Products of Licensee, its
Affiliates and sublicensees for sale by or on behalf of Licensee, its Affiliates





3.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



and sublicensees), use, sell, offer for sale and import Licensed Products
throughout the Licensed Territory solely within the Field of Use. 

2.1.2     Technical Information License. Subject to the terms and conditions of
this Agreement and Licensee’s compliance therewith, Research Institute grants to
Licensee a non-exclusive, non-transferable (except a transfer to an Affiliate or
as otherwise permitted herein), sublicensable through multiple tiers (in
accordance with Section 2.1.4) license in the Field of Use in the Licensed
Territory to use the Technical Information to develop and manufacture Licensed
Products throughout the Licensed Territory for the Field of Use.  The Technical
Information is “AS IS” and Research Institute shall transfer materials,
including those materials listed in Exhibit B, that are included within the
Technical Information on the same basis within **** of the Effective
Date.  Research Institute has no other obligation with respect to the Technical
Information; provided, however, that Research Institute shall represent, to the
best of its knowledge that (i) none of its inter-institutional agreements or
other contractual relationships with third parties shall prohibit or otherwise
operate to restrict or materially impair any of the terms of this Agreement (ii)
no other obligations to third parties exist that prevent Research Institute from
fulfilling its obligations under the Agreement, and (iii) it shall have a
continuing obligation to provide certain Technical Information to Licensee, if
Licensee determines, in consultation with Research Institute, that such
Technical Information is required to satisfy Licensee’s performance under
Article 3 of this Agreement to commercialize the Licensed Products.  The
Technical Information: (a) is provided to Licensee solely for the purpose as set
forth in this Section 2.1.2 and no other purpose, in bailment with no equitable
or legal title transferring; (b) shall be returned or its destruction certified
upon request by Research Institute after termination of the Agreement provided,
that in the event of the natural expiration of the Term, Licensee’s license to
use the Technical Information would continue in accordance with Section 11.3.1;
and (c) nothing herein shall be construed as a sale of the Technical
Information.

2.1.3     Subcontracting.  Subject to the terms and conditions of this Agreement
and Licensee and each subcontractor’s compliance therewith, Licensee, its
Affiliates and sublicensees may elect to have Licensed Products made for it
under subcontract in accordance with its rights in Section 2.1.1, provided that
Licensee, its Affiliates and sublicensees does so by a written agreement with
such subcontractor consistent with the terms and conditions of this Agreement,
the agreement names Research Institute and Ludwig as a third party beneficiary
with respect to the indemnification obligations by such subcontractors, is not
further transferable by delegation or otherwise, and terminates upon termination
of this Agreement. Licensee shall provide notice to Research Institute of each
such agreement granting such rights, including the contact information for the
subcontractor and the specific Licensed Products the subcontractor is
manufacturing. Licensee shall remain **** for each subcontractor’s compliance
with the terms and conditions of this Agreement as if such entity was performing
as Licensee under the terms and conditions of this Agreement, and Research
Institute shall have the right to request an audit of sublicensees to determine
compliance.

2.1.4     Sublicenses.  Subject to the terms and conditions of this Agreement
and Licensee and each sublicensee’s compliance therewith, Licensee may grant
sublicenses





4.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



through multiple tiers under the rights licensed to Licensee in Sections 2.1.1
and 2.1.2 provided that Licensee does so by written agreement consistent with
the terms and conditions of this Agreement.  Licensee agrees to provide Research
Institute with: (a) the identity of any sublicensee; (b) prompt notification and
a copy of each final sublicense agreement and any amendment thereof.  Any such
sublicense agreement shall name Research Institute and Ludwig as a third party
beneficiary with respect to indemnification obligation by such licensee.  In the
event of termination of this Agreement, in order to continue to practice the
Licensed Technology, at each sublicensee’s election, such sublicensee shall
become a direct licensee of Research Institute under the terms and conditions of
this Agreement, to the extent applicable to the scope of the sublicense granted
to such sublicensee, on the condition that (i) the sublicensee is not then in
breach of its sublicense and (ii) sublicensee did not cause or contribute to
such termination. Each sublicense agreement shall terminate upon termination of
this Agreement.  Licensee shall remain **** for each sublicensee’s compliance
with the sublicense agreement as if such entity was performing as Licensee under
the terms and conditions of this Agreement, and at Research Institute’s request,
Licensee shall audit sublicensee(s) in accordance with the terms of the
applicable sublicense agreement to determine compliance.

2.2      Reservation of Rights.

2.2.1     Research Institute and Ludwig reserve on behalf of themselves and
their affiliates and subsidiaries: (a) all rights, titles and interests not
expressly granted in Sections 2.1.1 and 2.1.2; (b) the right to practice, have
practiced and transfer the Licensed Technology for research and development
purposes, including education, research, teaching, clinical trials, publication
and public service; and (c) the right to practice and license the Licensed
Technology in connection with its use in Research Institute GMP manufacturing
facility for research and development purposes, including education, research,
teaching, clinical trials, publications and public service.  Notwithstanding the
foregoing, in no event shall Research Institute’s or Ludwig’s use or practice,
or permit others to use or practice, the Licensed Technology in the Field of Use
for any commercial for profit purpose For purposes of clarification nothing in
this Agreement is intended to or shall be construed to restrict the ability of
Research Institute or Ludwig to use, practice or permit others to use or
practice the Licensed Technology for any purpose except as to the Field of Use,
as stated above.  Licensee is obtaining access to the Licensed Technology but
not secrecy thereof.

2.2.2     Subject to Section 12.2, this Agreement does not convey and Research
Institute retains all rights, titles or interests, including conveyances by
implication, estoppel or otherwise, in tangible or intangible property rights,
including any patents, know-how, tangible materials, or other inventions or
discoveries, that are not the Licensed Technology as granted in Sections 2.1.1
and 2.1.2. 

2.3      Government Rights.  Licensee understands that the Licensed Patents may
have been conceived or may be first actually reduced to practice with funding
from the U.S. government.  All rights granted shall be limited by and subject to
the rights of the U.S. government, as applicable, and Licensee agrees to comply
and enable Research Institute to comply with all obligations to the U.S.
government, including those set forth in 35 U.S.C. §200 et al., regarding
substantially manufacturing and practicing Licensed Products in the U.S., unless
waived.  On an annual basis, Licensee shall report to Research Institute whether
or not it qualifies as a “small business firm” as defined in 37 C.F.R.
401.14(a)(5). 





5.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Article 3
DUE DILIGENCE BY LICENSEE

3.1      Due Diligence by Licensee.  Licensee represents and warrants to
Research Institute, to induce Research Institute to enter into this Agreement,
that Licensee: (a) shall use commercially reasonable efforts to exploit the
Licensed Technology, where it is commercially reasonable to do so, so that
public utilization and practical application results therefrom; (b) has, or
shall obtain within **** after the Effective Date, the expertise necessary to
develop, market and sell Licensed Products if commercially reasonable.

3.2      Development Plan.  Licensee has provided Research Institute with the
development plan attached as Exhibit C describing the steps Licensee agrees to
take to develop the Licensed Technology and make and sell Licensed Products in
the Field of Use and throughout the Licensed Territory, as may be updated by
Licensee from time to time during the Term.

3.3      Development Report.  Within **** following the end of each License
Year, Licensee shall provide Research Institute with a written development
report containing at least the information set forth in Exhibit D, and
describing in reasonable detail: (a) as of that reporting period, all
development activities for each Licensed Product and the names of all
sublicensees, including which are Affiliates; and (b) an updated development
plan for the next reporting period which shall, notwithstanding Section 12.3,
amend Exhibit C of this Agreement.

3.4      Milestones. Licensee shall achieve the following milestones.  Licensee
shall promptly notify Research Institute upon the achievement of each of the
milestones, identify whether the Licensee or a sublicensee is responsible for
the achievement of such milestone and the actual achievement date of such.

3.4.1     Licensee shall market the Licensed Products in the United States upon
receiving regulatory approval if commercially reasonable;

3.4.2     Following the first commercial sale of a Licensed Product, Licensee
shall satisfy the market demand for such Licensed Product in those countries
within the Licensed Territory for which Licensee has obtained regulatory
approval for such Licensed Product during the Term if and where commercially
reasonable to do so and continue to develop additional Licensed Products and
applications within the Field of Use if commercially reasonable.

3.5      Requirements.  Licensee’s failure to perform any of its obligations
specified in this Article 3, including: (a) perform substantially in accordance
with the current development plan as defined in Exhibit C (and any update
thereto); or (b) meet each milestone in Section 3.4; in each case of (a) and
(b), shall constitute a material breach of this Agreement and Research Institute
shall have the right and option at its sole election to terminate this Agreement
as provided in Section 11.2.2 in whole or in part, or convert Licensee’s
exclusive license to a non-exclusive license with respect to the applicable
Licensed Product in the applicable country for which it was finally determined
that Licensee had materially breached such diligence obligations hereunder.

3.6      Development Records.  Licensee shall maintain documentation evidencing
that Licensee is pursuing development of Licensed Products as required
herein.  Such documentation may include invoices for studies of Licensed
Products, laboratory notebooks, internal job cost records, and filings made to
the Internal Revenue Department to obtain tax credits, if available, for
research and development of Licensed Products. Licensee shall permit Research
Institute and/or its representatives to audit the





6.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



development records subject to the same procedures and restrictions set forth
for audit of financial records in Section 4.7.

Article 4

ROYALTIES AND MINIMUM PAYMENTS

4.1      License Issue Fee.  Licensee shall pay Research Institute a
non-creditable and non-refundable license issue fee in the amount of One Hundred
Thousand Dollars ($100,000), within seven (7) days of the Effective Date.

4.2      License Maintenance Fee.  Licensee shall pay Research Institute the
non-creditable and non-refundable license maintenance fees as follows.

4.2.1     Annual Payment.  Licensee shall pay to Research Institute **** per
year, payable no later than **** following the Effective Date and annually no
later than **** each year. 

4.2.2     Product Development Milestones.  Licensee shall pay to Research
Institute milestone payments in the amount specified below upon every occurrence
of each of the following milestone events for each Licensed Product anywhere in
the Licensed Territory.

Milestone Event

    

Payment Amount

IND Approval

 

$****USD

****

 

$****USD

****

 

$****USD

****

 

$****USD

Initiation of Phase I Clinical Trial

 

$****USD

Completion of a clinical trial demonstrating human safety and clinical safety

 

$****USD

First USA approval of a Biologics License Application

 

$****USD

First EU approval of a Biologics License Application

 

$****USD

Cumulative $****in Net Sales

 

$****USD

 

4.3      Earned Royalty.

4.3.1     Following first commercial sale of a Licensed Product, Licensee shall
pay to Research Institute a non-creditable and non-refundable royalty of **** of
Net Sales of Licensed Products defined under subsection (a) or (c) of the
definition of Licensed Products during the applicable Royalty Term and Ludwig
shall be entitled to receive its share of such royalties paid to Research
Institute on a pro rata basis according to the Inter-Institutional
Agreement  between Research Institute and Ludwig of Net Sales of Licensed
Products during the Royalty Term. Licensee shall not bear any financial
responsibility or obligation either to Research Institute or to Ludwig regarding
the respective apportionate calculation of royalties paid by Research Institute
to Ludwig in connection with the Agreement, which determination is beyond the
scope of the Agreement.

4.3.2     In the event that subsection (a) or (c) of the definition of Licensed
Product is not applicable, then Licensee shall pay to Research Institute a
royalty of **** of Net Sales of Licensed Product defined under subsection (b) of
the definition of





7.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Licensed Product (if applicable). In no event shall a royalty ever be paid at
the same time under both Sections 4.3.1 and 4.3.2.

4.3.3     If Licensee challenges any patent of the Licensed Patents and is
unsuccessful, then, in addition to all other rights and remedies available to
Research Institute, Licensee agrees that the royalty rates set forth above shall
be **** for the remainder of the Term.

Net Sales shall accrue with the first of invoice, use or delivery of Licensed
Product as part of the first commercial sale of such Licensed Product.

4.4      Royalty Termination.  Upon expiration of the last Licensed Patents
covering a particular Licensed Product in a particular country, a royalty will
be payable on Technical Information for the remainder of the Royalty Term ,
which royalty payment will expire after the expiration of Market Exclusivity in
such country.

4.5      Sublicensing Payments.  Licensee shall pay to Research Institute ****
of all remuneration received by Licensee for each sublicense of the rights to
the Licensed Technology granted hereunder, including ****, but excluding
****.  Sublicensing payments shall be made to Research Institute by or on ****.
Sublicensing payments expressly exclude ****. In no event will this Section 4.5
apply to any Change of Control of Licensee or its Affiliate or sublicensee or
otherwise be deemed to trigger an obligation for Licensee or its Affiliate or
sublicensee to pay any amount to Research Institute under this Section 4.5.

4.6      Royalty Payment and Report.  Within **** after the end of each Royalty
Period, Licensee shall provide to Research Institute a written report, due even
if there are no Net Sales, detailing Licensee’s and each sublicensee’s sales and
development activities during the Royalty Period.  Each report shall: (a) be
substantially in the form attached as Exhibit E; (b) be certified as accurate
and complete by an authorized official of Licensee; and (c) set forth a full
accounting of any amounts due, including the description and number of Licensed
Products manufactured, used, transferred and/or otherwise disposed of, the
calculation of Net Sales of such Licensed Products on a country-by-country
basis, including an itemized listing of any allowable deductions or credits, if
any, under this Agreement, the total royalty payment and remuneration due during
such Royalty Period, any amounts due for milestones, exchange rates used and the
method of calculation of amounts due Research Institute for such Royalty Period,
including any sublicensing payments and royalties received and
payable.  Concurrent with the making of each such report, Licensee shall include
payment due.  If no payment is due for the Royalty Period, Licensee shall so
state.

4.7      Accounting.  Licensee shall keep and maintain and shall require all of
its sublicensees to keep and maintain complete, accurate, and continuous records
for a period of ****, which show the manufacture, transfer, use, and other
disposition of Licensed Products.  Such records shall include general ledger
records showing cash receipts and expenses, and records which include production
records, customers, and related information, in sufficient detail to determine
the amounts payable hereunder.  Licensee shall permit Research Institute and/or
its representatives reasonable access annually during and within ****, to audit
during ordinary business hours, such records as may be necessary to verify or
determine royalties or other payments paid or payable under this
Agreement.  Licensee shall pay Research Institute unpaid amounts due hereunder,
plus interest as set forth in Section 4.9 within ****.  Research Institute shall
pay the cost and expense of the audit unless the results of the audit reveal an
under-reporting or an underpayment due Research Institute of **** or more, in
which case Licensee shall reimburse Research Institute for the costs and
expenses of the audit within **** after receipt of invoice.





8.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



4.8      Annual Certifications. For so long as Licensee remains a publicly
traded company, Licensee shall provide Research Institute with annual
certifications regarding Licensee’s compliance with the Sarbanes-Oxley Act
regarding internal controls for characterizing royalty payments made under this
Agreement

4.9      Interest.  The royalty and other payments set forth in this Agreement
shall, if overdue, bear interest until payment at **** or the maximum amount
permitted under law, whichever is less.  The acceptance of the payment of such
interest shall not foreclose Research Institute from exercising any other rights
or remedies it may have.

4.10    Payment Procedures.  All payments due from Licensee hereunder shall be
made in U.S. dollars by check or money order payable to the “Research Institute
at Nationwide Research Institute Hospital.”  With respect to transfers in
countries outside the United States, payments shall be made in U.S. dollars at
the rate of exchange published in the Wall Street Journal on the close of
business on the last banking day of each Royalty Period in which the royalty
accrues.  Such payments shall reference the Research Institute tax
identification number **** and shall be remitted to the address for Research
Institute specified in Section 12.1 of this Agreement.

4.11    Taxes.  All amounts payable to Research Institute under this Agreement
are net of all taxes and other charges, and Licensee shall pay, and shall
indemnify and hold the Research Institute harmless against, all taxes, transfer
fees and other charges (other than taxes based on Research Institute’s and
Ludwig’s income, for which Research Institute and Ludwig shall remain solely
responsible and liable) levied by any taxing authority on account of license
fees, royalties or any other sums payable under this Agreement.  Licensee shall
deliver to Research Institute copies of all official tax receipts. 

Article 5

PATENT MANAGEMENT

5.1      Prosecution and Maintenance of Licensed Patents.  Provided that
Licensee timely makes all of its payments under this Agreement, Research
Institute shall use reasonable efforts consistent with its normal practices to
prosecute and maintain the Licensed Patents in the Field of Use and Licensed
Territory and Licensee shall cooperate with all lawful requests of Research
Institute in effectuating such efforts.

5.1.1    Consultation. Research Institute shall consult with Licensee and keep
Licensee reasonably informed regarding the preparation, filing, prosecution and
maintenance of the Licensed Patents within the Field of Use and Licensed
Territory reasonably prior to any deadline or action with any patent office and
use reasonable good faith efforts to implement all reasonable requests made by
Licensee regarding such matters.  

5.1.2     Control.  Licensee agrees that Research Institute has the sole right
without other obligation regarding the Licensed Patents to determine whether or
not, and where, to: (a) file and prosecute patent applications; and (b) maintain
and defend the patents, including to institute, defend and conduct all
interferences, oppositions and other past-grant proceedings.  This Section 5.1.2
shall not govern third-party actions or proceedings, which are governed by
Article 6 hereof

5.1.3     Notice.  Licensee shall promptly inform Research Institute of all
matters that come to its attention that may affect the filing, prosecution,
defense or maintenance of the Licensed Patents.  Licensee certifies to Research
Institute on





9.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



behalf of itself and any entity to which it conveys Licensed Rights, that they
qualify for “small entity” status pursuant to 13 C.F.R. 121.802 and shall notify
Research Institute immediately in the event this no longer is the case. Research
Institute shall use its best efforts to promptly notify Licensee, within ****
business days of Research Institute ‘s receipt of all matters that come to its
attention that may affect the filing, prosecution, defense or maintenance of the
Licensed Patents.

5.2      Patent Costs. 

5.2.1     Reimbursement.  Licensee shall reimburse Research Institute the amount
of ****  to cover past patent costs and expenses in respect of the Licensed
Patents that have been incurred by Research Institute prior to the Effective
Date, on the Effective Date. Subject to Section 5.2.2, Licensee shall reimburse
Research Institute for all documented costs and expenses associated with the
preparation, filing and maintenance of the Licensed Patents, arising during the
Term, within **** of the date of an invoice.

5.2.2     Notice of Election.  Licensee may elect to discontinue paying for the
filing, prosecution, and/or maintenance of any patent or patent application
within the Licensed Patents by providing Research Institute with **** prior
written notice of such election in which event Licensee shall not be responsible
for any such payments after ****.  In the event that Licensee does not provide
such notice, Licensee shall remain responsible for the documented costs and
expenses incurred by Research Institute.

5.2.3     Loss of Rights, Continuing Payment Obligation.  If Licensee has
provided notice of its election to discontinue payment for the filing,
prosecution, and/or maintenance of any patent or patent application within the
Licensed Patents as set forth in Section 5.2.2, or fails to pay any invoice
submitted by Research Institute for those patent costs within **** after the
date of that invoice  (with an additional **** period, effective upon receipt of
notice by Licensee, to allow Licensee the opportunity to cure any such failure),
the corresponding patent or patent application shall be excluded from the
Licensed Patents, and all rights relating to those patent applications and
patents shall revert to Research Institute without further obligation to
Licensee and may be freely licensed by Research Institute to others.  If
Licensee elects not to pay the patent costs for the filing, prosecution, and/or
maintenance of any patent application or patent in any country or for any patent
or patent application, and Research Institute acting in reliance on that
election ceases to prosecute that patent application or maintain that patent in
that country where Research Institute has a good faith belief it was entitled to
continue to prosecute or maintain, then Licensee agrees that it and its
sublicensees shall not sell any product or practice any process claimed in that
patent as issued, or in the case of an application, claimed at the time Licensee
notifies Research Institute of its decision not to support the application,
unless Licensee pays royalties under this Agreement on sales in that country at
the rate set forth in Section 4.3.2 as if such patent or patent application was
included in the Licensed Patents.

5.3      Patent Term Extensions.  For each Licensed Product, the Parties shall
discuss in good faith, mutually cooperate and agree in: (a) selecting a patent
within the Licensed Patents to seek a term extension for; and/or (b) seeking a
supplementary protection certificate in relation thereto from the





10.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Licensed Patents; each in accordance with the applicable laws of any
country.  Each Party agrees to execute any documents and to take any additional
actions as the other Party may reasonably request in connection therewith.
Licensee shall reimburse Research Institute for any expenses incurred by
Research Institute for the foregoing.

5.4      Challenge.  In the event Licensee intends to challenge the validity or
enforceability of any of the Licensed Patents, Licensee agrees that it shall:
(a) give Research Institute **** prior written notice; (b) continue to make all
payments associated with costs and expenses associated with preparation, filing,
and maintenance of the Licensed Patents in escrow or other similar third-party
administered trust account; and (c) continue to comply and require any
sublicensee to comply with the terms and conditions of this Agreement.  In the
event that one or more of the Licensed Patents are found by a court of law or
other arbitration tribunal to be invalid or unenforceable, then any funds paid
into the foregoing escrow account shall be released in full and paid to ****.
For purposes of clarity, no payment (outside the expenses outlined in this
Article 5 made to Research Institute is refundable or may be offset, including
any amounts paid under this Agreement prior to or during the period of the
challenge, even if the challenge is successful or it is otherwise determined
that the Licensed Patents do not include valid claims. 

Article 6
INFRINGEMENT

6.1      Notice.  Licensee shall promptly notify Research Institute of any
actual or suspected infringement of any Licensed Patent and furnish any
available evidence thereof (“Infringement Notice”). Both Parties shall use
reasonable efforts and cooperate to terminate infringement in the Licensed
Territory and within the Field of Use without litigation.

6.2      Research Institute Abatement.  Research Institute shall have the right,
but shall not be obligated, to bring, control and settle any action to enforce
the Licensed Patents, and, in furtherance of such right, Licensee shall
cooperate with Research Institute, including joining the suit as reasonably
requested, without expense to Licensee.  Any recovery or damages received in an
action brought by Research Institute shall be retained by ****.

6.3      Licensee Abatement.  If, within **** after the date of the Infringement
Notice, Research Institute has not acted to abate the alleged infringement, and
Licensee has fully cooperated pursuant to Sections 6.1 and 6.2, then Licensee
shall have the right, but shall not be obligated, to bring an action to enforce
Licensed Patents in the Field of Use and Licensed Territory and, in furtherance
of such right, Research Institute hereby agrees that it shall cooperate with
Licensee, without expense to Research Institute, but shall not be required to
join the suit unless it elects to do so in its sole discretion.  Licensee shall
notify Research Institute in writing in the event that Licensee decides to
initiate suit. The total cost of any such infringement action commenced or
defended solely by Licensee shall be borne by Licensee and from any recovery or
damages therefrom shall be ****. 

6.4      Settlement.    The abating Party shall have the right to reasonably
settle an action filed pursuant to Section 6.3, provided that such settlement
does not impose any material obligations on any Party including compromising the
Licensed Patents, or admit fault. 

Article 7

REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

7.1      Representations and Warranties. Each of Licensee and Research Institute
represents and warrants to the other Party that: (a) it is and shall be at all
times during the Term a valid legal entity existing under the law of its state
of its incorporation with the power to own all of its properties and assets and
to carry on its business as it is currently being conducted; (b) the execution
and delivery of this





11.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Agreement has been duly authorized and no further approval, corporate or
otherwise, is required in order to execute this valid, binding and enforceable
Agreement, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting the enforcement of
creditors’ rights generally and the application of general principles of equity
and judicial discretion; (c) it shall comply with the terms and conditions of
this Agreement and all applicable international, national, or local laws and
regulations in its performance under this Agreement and development, manufacture
and sale, use, transfer and other disposition of the Licensed Products; and (d)
its execution, delivery, and performance of this Agreement shall not conflict in
any material fashion with the terms of any other agreement or instrument to
which it is or becomes a party or by which it is or becomes bound. Research
Institute represents to Licensee that (a) it has not previously assigned,
conveyed or otherwise encumbered its right, title and interest in the Licensed
Technology and (b) it is authorized to grant the rights to the Licensed
Technology herein to Licensee.

7.2      Disclaimers.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY NOT
EXPRESSLY SET FORTH IN THIS ARTICLE 7, AND RESEARCH INSTITUTE AND LUDWIG ON
BEHALF OF THEMSELVES AND THEIR AFFILIATES AND SUBSIDIARIES EXPRESSLY DISCLAIM
ALL REPRESENTATIONS AND WARRANTIES WHETHER EXPRESS, STATUTORY, IMPLIED OR
OTHERWISE, INCLUDING MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
ARISING FROM ANY COURSE OF DEALING, USAGE, OR TRADE PRACTICE, WITH RESPECT TO
THE SCOPE, VALIDITY OR ENFORCEABILITY OF THE LICENSED TECHNOLOGY; THAT ANY
PATENT SHALL ISSUE BASED UPON ANY OF THE PENDING LICENSED PATENTS; THE ACCURACY
OF THE TECHNICAL INFORMATION; OR THAT THE MANUFACTURE, USE, SALE, OFFER FOR SALE
OR IMPORTATION OF LICENSED PRODUCTS SHALL NOT INFRINGE INTELLECTUAL PROPERTY
RIGHTS. THE ENTIRE RISK AS TO PERFORMANCE OF LICENSED PRODUCTS IS ASSUMED BY
LICENSEE.  LICENSEE AGREES THAT IN NO EVENT SHALL RESEARCH INSTITUTE, LUDWIG,
THEIR AFFILIATES, SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, STUDENTS, INDEPENDENT CONTRACTORS OR AGENTS, BE
RESPONSIBLE OR LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR OTHER DAMAGES WHATSOEVER, WHETHER GROUNDED IN TORT (INCLUDING
NEGLIGENCE AND PRODUCT LIABILITY), STRICT LIABILITY, CONTRACT OR OTHERWISE.  THE
ABOVE LIMITATIONS ON LIABILITY APPLY EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE. NOTHING SHALL LIMIT RESEARCH INSTITUTE AND LUDWIG REMEDIES OR ABILITY TO
RECOVER DAMAGES, INCLUDING INCREASED DAMAGES, FOR WILLFUL INFRINGEMENT IN THE
EVENT RESEARCH INSTITUTE AND LUDWIG ASSERTS THEIR INTELLECTUAL PROPERTY RIGHTS.

7.3      No Warranties to Third Parties.  Licensee shall not make any
statements, representations or warranties or accept any liabilities or
responsibilities whatsoever to or with regard to any person or entity that are
inconsistent with this Agreement.

Article 8
INDEMNITY & INSURANCE

8.1      Indemnity.  Licensee on behalf of itself and its sublicensees and
subcontractors shall indemnify, hold harmless, and defend Research Institute,
Ludwig, their affiliates and subsidiaries, and their respective officers,
directors, employees, representatives, students, agents, and independent
contractors (“Research Institute and Ludwig Indemnitees”) from and against any
and all liability, losses, damages, costs, fees, and expenses, of any kind
whatsoever in law or in equity, including reasonable attorneys’ fees, expert
witness fees, and court costs, (collectively, “Losses”), that such Indemnitees
may suffer resulting from any third party claims, demands, or judgments against
such Indemnitee arising out of Licensee’s, its Affiliates or its sublicensees’
and/or any other party to whom access to the Licensed





12.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Rights are provided by Licensee or its Affiliates: (a) breach of this Agreement
or any other agreement of Licensee with a third party relating to the Licensed
Technology and/or Licensed Products; (b) exercise or practice of the rights
granted hereunder by Licensee, its Affiliates and/or its sublicensees, including
the manufacture, sale, offer for sale, importation, keeping, marking or use of
Licensed Technology, Licensed Products and product liability relating to the
same; (c) negligence, gross negligence or willful misconduct by its or its
Affiliates and/or sublicensee, except, in each case of (a), (b), and (c), to the
extent that any such claim, demand, or judgment is attributable to: (v) any
internal contractual disparity(ies) between Research Institute and Ludwig,
including, without limitation, financial disparity(ies); (w) any Losses
resulting, directly or indirectly from breach of the Inter-Institutional
Agreement between Research Institute and Ludwig, to which Licensee is not a
party (x) any breach of this Agreement by any Research Institute and Ludwig
Indemnitees; (y) negligence, recklessness or willful misconduct on the part of
any Research Institute and Ludwig Indemnitees; or (z) any breach by any Research
Institute and Ludwig Indemnitees of any applicable law, rule or regulation.

8.2      Insurance.  Licensee shall obtain and maintain at all times during the
Term and after, and shall require its sublicensees, and any subcontractors of
any of the foregoing, to obtain and maintain insurance as set forth in Section
8.1 to ensure all obligations to Research Institute and Ludwig and  their
affiliates and subsidiaries hereunder, including without affecting the
generality of the foregoing: (a) insurance for all statutory workers’
compensation and employers’ liability requirements covering any and all
employees with respect to activities resulting from, arising out of or relating
to this Agreement; and (b) comprehensive general liability insurance, including
product liability insurance, with reputable and financially secure insurance
carriers in amounts sufficient to cover their respective activities and
indemnity obligations.  Further without affecting the generality of the
foregoing, such insurance shall: (i) provide an appropriate and standard level
of coverage considering the size of Licensee, the type of Licensed Product and
standards in the industry, which in any event shall not be less than the amount
required to satisfy Licensee’s obligations to Research Institute and Ludwig
Indemnitees; and (ii) include Research Institute and Ludwig Indemnitees as
additional insureds.  At Research Institute’s request, Licensee shall furnish a
certificate of insurance evidencing the policy’s compliance herewith.  Licensee
is required to provide Research Institute with **** prior written notice of
cancellation or material change in such policy.  Notwithstanding the foregoing,
Licensee shall maintain no less than **** in general liability coverage.

8.3      Procedure.  Licensee shall keep Research Institute fully informed in
writing on Licensee’s actions regarding the indemnification obligations
hereunder and of Licensee’s defense(s) of any claim under this Article
8.  Research Institute and Ludwig Indemnitees shall reasonably cooperate as
requested, at the expense of the Licensee, in the defense of the
action.  Licensee shall not settle any action without the prior written consent
of Research Institute and Ludwig if the terms of such settlement contain
admissions of wrongdoing by Research Institute or Ludwig or any covenants or
other restrictions affecting Research Institute’s or Ludwig’s ongoing activities
or require payment of any consideration to be made by Research Institute or
Ludwig.  Licensee shall not make any admission of liability on behalf of
Research Institute and Ludwig Indemnitees or make any public statements relating
to Research Institute and Ludwig Indemnitees without Research Institute’s and
Ludwig’s prior written consent.

Article 9
MARKING, ACKNOWLEDGEMENTS; NO USE OF NAMES OR ENDORSEMENT

9.1      Marking.   Subject to Section 8.1, Licensee may mark Licensed Products
with a patent notice in accordance with each country’s patent laws in any
country where the Licensed Product is made, sold or imported.  Licensee shall
provide and require its sublicensees including its Affiliates to provide notice
of the Field of Use and Licensed Territory restrictions to all entities,
including subcontractors and customers, to prevent exhaustion of the Licensed
Patents and any implied license. 





13.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



9.2      Acknowledgements.    Licensee shall also consult with Research
Institute and Ludwig and if so requested thereby, include the following
statement in its advertising of Licensed Products:  “Invented at and licensed by
the Research Institute at Nationwide Children’s Hospital and Ludwig Institute
for Cancer Research Ltd.”  A Party may issue a press release or other form of
public announcement regarding this Agreement and activities hereunder but only
after the other Party has given its written approval, such approval not to be
unreasonably withheld. 

9.3      No Use of Research Institute and Ludwig Names.  Licensee shall not,
without the prior written consent of Research Institute and Ludwig, identify
Research Institute, Ludwig, or any affiliate or subsidiary of Research Institute
and those of Ludwig, in any advertising or other promotional materials to be
disseminated to the public or use the name of Research Institute, Ludwig, their
affiliates or subsidiaries or any of its respective faculty members, employees,
or students, or any trademark, service mark, trade name, or symbol owned by or
associated with Research Institute and Ludwig, and/or any affiliate or
subsidiary of Research Institute and Ludwig.

9.4      No Endorsement.  Notwithstanding anything to the contrary, Research
Institute and Ludwig do not directly or indirectly endorse any product or
service provided, or to be provided, by Licensee and/or sublicensees including
the Licensed Product.  Licensee shall not state or imply any endorsement by
Research Institute, Ludwig or any of Research Institute’s or Ludwig’s employees.

Article 10
CONFIDENTIALITY

10.1      Definition.  The Parties agree to keep and maintain any information or
materials identified as confidential by the disclosing Party (“Disclosing
Party”) when provided to the other Party (“Receiving Party”) individually and
collectively (“Confidential Information”) in confidence and shall not disclose,
use or otherwise make available the Confidential Information during and for ****
after the Term except as reasonably necessary to fulfill its obligations or
exercise its rights under this Agreement and provided that any party receiving
disclosure has agreed to an obligation of confidentiality and prohibition on use
at least as protective as this Article 10. In no event shall Licensee or anyone
receiving Confidential Information from Licensee use such Confidential
Information in any manner detrimental to Research Institute Ludwig, their
affiliates, subsidiaries or to their respective rights.  Technical Information
shall be deemed the Confidential Information of Research Institute regardless of
whether marked as such. Research Institute has the right to disclose
Confidential Information received from Disclosing Party to its affiliates,
subsidiaries, agents and independent contractors and their respective employees
under an obligation of confidentiality at least as stringent as provided for
herein.  Licensee remains liable for the compliance of its sublicensees,
subcontractors and any other party receiving Confidential Information from
Licensee. 

10.2    Exceptions.  Confidential Information does not include any information
or material that Receiving Party evidences:

10.2.1   by adequate written records that it knew or possessed prior to its
receipt from Disclosing Party;

10.2.2   is in the public domain through no act or omission of the Receiving
Party or anyone accessing Confidential Information therefrom;

10.2.3   is subsequently lawfully disclosed to Receiving Party by a third party
free of any obligations of confidentiality; or





14.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



10.2.4   by adequate and contemporaneous written records is independently
developed by employees of the Receiving Party or its affiliates or subsidiaries
without knowledge of or access to the Confidential Information.

Confidential Information specific to particular products or circumstances shall
not be deemed to be within the exceptions stated in Section 10.2 merely if
embraced by general disclosures regarding other products or circumstances. A
combination of features shall not be deemed to be within the foregoing
exceptions merely if the individual features of such combination qualify.

10.3    Permitted Disclosure.  If Receiving Party is required by law, regulation
or court order to disclose the Confidential Information, it shall have the right
to do so provided that Receiving Party provides prior written notice to
Disclosing Party of such requirement and reasonably assists Disclosing Party in
its efforts to obtain a protective order or other remedy of Disclosing Party’s
election.

Article 11
EXPIRATION & TERMINATION

11.1    Expiration.  This Agreement commences on the Effective Date and, unless
earlier terminated in accordance with the terms of this Agreement, shall expire,
on a Licensed Product-by-Licensed Product and country-by-country basis on the
expiration of the Royalty Term for such Licensed Product in such country (the
“Term”).

11.2    Termination. 

11.2.1   Licensee may terminate this Agreement for convenience at any time after
the second (2nd) anniversary of the Effective Date by giving written notice to
Research Institute at least **** prior to the effective date of termination.

11.2.2   A Party may terminate this Agreement immediately upon notice to the
other Party if such Party is in material breach of any provision of this
Agreement and such breach is not cured within **** after written notice thereof;
provided, however, that with respect to a breach of Licensee’s obligations under
Article 3, such notice and cure period shall be **** after written notice
thereof is provided and if Licensee reasonably believes that a longer cure
period is necessary, Licensee may provide Research Institute with a commercially
reasonable written plan to cure such breach within a longer cure period, and
such cure period shall be extended for up to an additional **** provided that
Licensee is using commercially reasonable efforts to implement such plan and
Research Institute will reasonably consider in good faith any additional
extension to such cure period for such breach requested by Licensee. 

11.2.3   Unless prohibited by law, Research Institute may terminate this
Agreement immediately without notice to Licensee in the event of (a) the
bankruptcy, insolvency (either a deficit in net worth or the inability to pay
debts as they mature), or dissolution of Licensee; (b) Licensee making an
assignment for the benefit of its creditors or an offer of settlement,
extension, or composition to its unsecured creditors generally; or (c) the
appointment of a trustee, conservator, receiver, or similar fiduciary for
Licensee for substantially all of the assets of Licensee.





15.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



11.2.4   Research Institute does not license its rights to entities that bring
suit or institute proceedings against Research Institute or its affiliates or
subsidiaries, and as such, Research Institute may immediately terminate this
Agreement, unless prohibited by law, if Licensee or an Affiliate directly or
indirectly bring any action or proceeding against Research Institute, regarding
the validity or enforceability of the Licensed Patents unless such suit, action
or proceeding is in response to any suit, action or proceeding brought by
Research Institute.  In the event Research Institute is a prevailing Party,
Licensee agrees to promptly pay Research Institute for all costs and expenses of
the suit brought by Licensee or an Affiliate including reasonable attorneys’
fees and court costs. Licensee shall include language in all contracts with its
subcontractors or sublicensees consistent with this provision and shall
terminate such subcontract or sublicense in the event such entity brings suit
against  Research Institute, or its affiliates or  subsidiaries. Should any such
suit be brought against Research Institute or its affiliates or subsidiaries,
Research Institute shall not terminate this Agreement if Licensee promptly
exercises its right of termination of the subcontractor or sub-licensee filing
or participating as a party in any such suit. 

11.3    Consequences of Termination. 

11.3.1   Reversion of Rights. Upon termination of this Agreement, all rights
granted immediately revert to Research Institute and Ludwig, and Licensee agrees
not to practice or have practiced the Technical Information or valid claims of
the Licensed Patents.  All Confidential Information of the other Party shall be
returned or destruction certified, at the Disclosing Party’s election provided
that the Receiving Party shall be permitted to retain one copy of the
Confidential Information in order to verify its compliance hereunder. Upon the
expiration of the Royalty Term under this Agreement, the licenses granted to
Licensee hereunder shall automatically convert to perpetual, irrevocable,
royalty-free and fully-paid licenses, at which time Research Institute shall no
longer have any further liabilities.

11.3.2   Surviving Rights and Obligations.  The termination or expiration of
this Agreement does not relieve either party of its rights and obligations that
have previously accrued.  Rights and obligations that by their nature prescribe
continuing rights and obligations shall survive the termination or expiration of
this Agreement. Without limiting the foregoing, the following provisions shall
survive any termination or expiration of this Agreement: Articles 1, 7, 8, 10,
11, and 12 and Sections 4.1, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 5.2.1, 6.4.

11.3.3   Terminal Payment.  If this Agreement is terminated before all the
payments that have accrued under this Agreement have been made (including all
accrued license fees for the Royalty Period in which the Agreement is
terminated), Licensee shall promptly submit a terminal report and payment of all
such accrued payments to Research Institute even though the due date has not
been reached. Research Institute shall have the right to conduct a final audit
in accordance with Section 4.7





16.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



Article 12
MISCELLANEOUS PROVISIONS

12.1      Notices.  All notices required or permitted to be given under this
Agreement shall be effective when sent to the applicable Party’s address set
forth below or to such other address as may be designated by written notice and
given in writing, with reference to this Agreement, and when: (a) delivered
personally; (b) sent by electronic mail, receipt confirmed; (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two (2) days after deposit with a commercial
overnight carrier, with written verification of receipt.

To Research Institute:

Research Institute at Nationwide Children’s Hospital
Attention: Director, Office of Technology Commercialization
(NCH OTC Ref. No. 2015-0277)
700 Children’s Drive
Columbus, Ohio 43205
Phone:  (614) 722 2701
Email:  OTCagreements@nationwidechildrens.org
cc: Legal@nationwidechildrens.org

To Licensee:    AveXis, Inc. 

Attention: Sean P. Nolan, CEO, and
Michael Johannesen, General Counsel
2275 Half Day Rd, Suite 160
Bannockburn, IL 60015
Phone:  972.725.7797
Email: snolan@avexis.com;
mjohannesen@avexis.com
cc: tdee@avexis.com

With a copy to (which shall not constitute notice):

Cooley LLP

Attention: Darren DeStefano & Kenneth J. Krisko

One Freedom Square

Reston Town Center 11951

Freedom Drive Reston, VA  20190-5656

Email: kkrisko@cooley.com; ddestefano@cooley.com

12.2    Assignment.  This Agreement is personal to Licensee and may not be
assigned, transferred or delegated to a non-affiliated person, in whole or in
part, by Licensee without the prior written consent of Research Institute, which
shall not be unreasonably withheld.  For the purposes of clarification, consent
of Research Institute shall be deemed consent of both Research Institute and
Ludwig.  Notwithstanding the foregoing, Licensee may assign any of its rights or
delegate any of its obligations under this Agreement without Research
Institute’s consent to (i) its Affiliate(s) or subsidiary(ies) or (ii) its
successor in interest in connection with any merger, acquisition, consolidation,
or sale of all or substantially all of the assets of Licensee, provided that
such assignee assumes in writing or under law all of the obligations of Licensee
hereunder and notice thereof is provided to Research Institute.  Any attempted
assignment, transfer or delegation, including any sublicense or subcontract in
contravention with the terms and conditions of this Agreement shall be null and
void.  Research Institute has the right to assign or transfer the Licensed
Patents, the Technical Information, its obligations and/or benefits hereunder
and this Agreement without the consent of Licensee.  This Agreement shall be
binding



17.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



on the Parties and their successors and assigns and shall inure to the benefit
of the Parties and their permitted successors and assigns. The representations,
warranties, covenants, and undertakings contained in this Agreement are for the
sole benefit of the Parties and their permitted successors and assigns and shall
not be construed as conferring any rights to any third party.

12.3    Entire Agreement; Amendments.  This Agreement including its Exhibits
contains the entire understanding of the Parties with respect to the subject
matter and supersedes all other prior communications, agreements, or
understandings, written or oral.  The Parties may, from time to time during the
Term, modify, vary or alter any of the provisions of this Agreement, but only by
an instrument duly executed by authorized officials of both Parties and only if
such instrument specifically states that it is an amendment to this Agreement.
Each Party acknowledges that it was provided an opportunity to seek advice of
counsel and as such this Agreement shall not be strictly construed for or
against either Party.

12.4    Severability.  The terms and conditions of this Agreement are severable,
and in the event that any term or condition of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that term or condition shall be reformed if possible, but only to
the extent necessary to remove such invalidity, illegality or unenforceability
in such jurisdiction and to effectuate the intent of the Parties as evidenced on
the Effective Date. If reformation is not possible, then that term or condition
shall be deleted and neither the validity, legality or enforceability of
remaining terms and conditions nor the validity, legality or enforceability of
the deleted term or condition in any jurisdiction it is valid, legal or
enforceable shall in any way be affected or impaired thereby.

12.5    Waiver.  No waiver by either Party of any term or condition of this
Agreement, no matter how long continuing or how often repeated, shall be deemed
a waiver of any subsequent act or omission, nor shall any delay or omission on
the part of either Party to exercise any right, power, or privilege or to insist
upon compliance with any term or condition of this Agreement be deemed a waiver
of such right, power or privilege or excuse a similar subsequent failure to
perform any such term or condition.  All waivers must be in writing and signed
by the Party granting such waiver.

12.6    No Agency.  The relationship between the Parties is that of independent
contractors.  Neither Party shall be deemed to be an agent, employee, joint
venturer or partner of the other and neither Party shall have any right or
authority to assume or create any obligation or responsibility on behalf of the
other Party or to bind that Party in any manner.

12.7    Governing Law.  This Agreement shall be governed solely by the laws of
the state of Ohio, without regard to any choice-of-law provisions, the Uniform
Commercial Code or the International Convention on the Sale of Goods.  In any
litigation or arbitration arising under or relating to the terms and conditions
of this Agreement, the prevailing Party or Parties shall be entitled to recover
all documented costs and expenses of the suit, action or proceeding, including
reasonable attorneys’ fees and court and/or arbitration costs.

12.8    Jurisdiction and Forum.  The state and federal courts located in
Franklin County in the state of Ohio shall have exclusive jurisdiction over any
claim or dispute resulting from, relating to or arising out of this
Agreement.  Licensee hereby irrevocably consents to the exclusive jurisdiction
of such courts and irrevocably waive any claim of inconvenient forum.

12.9    Export Control.  It is understood that Research Institute is subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes, and other commodities that may require
a license from the applicable agency of the United States government and/or may
require written assurances by Licensee that it shall not export data or
commodities to certain foreign countries without prior approval of such agency.
Research Institute neither represents that a license is required, nor that, if
required, it shall be issued.





18.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



The Parties have executed this Agreement by their duly authorized officers or
representatives, in one or more counterparts, each of which shall be deemed an
original but all of which taken together constitute one and the same instrument
as of the Effective Date.

 

RESEARCH INSTITUTE AT NATIONWIDE

  

  

AVEXIS, INC.

 

CHILDREN’S HOSPITAL 

 

 

 

 

 

 

 

 

 

By:

/s/Amy Roscoe

 

 

By:

/s/Sean P. Nolan

 

 

Amy Roscoe, Vice President Research
Planning and Finance

 

 

 

Sean P. Nolan, Chief Executive Officer

 

 

 

 

 

 

 

 

Date

 08 Sept. 2016

 

 

Date

 9-9-16

 

 

 

 

 

 

 

 

 

 



19.

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LICENSED PATENTS

****

 

 



* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TECHNICAL INFORMATION TRANSFER

****





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



EXHIBIT C

DEVELOPMENT PLAN

For each Licensed Product, on a country-by-country basis, provide a reasonably
detailed summary of the activities that Licensee plans to undertake to make the
Licensed Technology available for sale in the commercial marketplace.

 

I.

Development Program

 

A.

****

 

B.

****

 

C.

****

 

 

 

II.

Governmental Approval

 

A.

Types of Submissions Required

 

B.

Government Agency (e.g. FDA, EPA)

 

 

 

III.

Proposed Market Approach

 

 

 

IV.

Competitive Information

 

A.

Potential Competitors

 

B.

****

 

C.

****

 

D.

****

 

 





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



EXHIBIT D
DEVELOPMENT REPORT AND DEVELOPMENT PLAN UPDATE

For each Licensed Product, on a country-by-country basis, provide a reasonably
detailed summary of the activities that Licensee has undertaken and plans to
undertake to make the Licensed Technology available for sale in the commercial
marketplace.

 

****

 





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 



EXHIBIT E
RESEARCH INSTITUTE ROYALTY REPORT

Licensee: _______________________    Agreement No.: ____________________________

Inventor: _______________________     Research Institute File No.:
_____________________

Period Covered: From: ______/______/______Through: ______/______/______________

Prepared By: _______________________  Date: _____/______/______________________

Approved By: ______________________  Date: _____/______/___________________

 

                             If license covers several major product lines,
please prepare a separate report

 

 

                                    for each line. Then combine all product line
into a summary report.

 

 

 

                          Report Type:     ☐    Single Product Line Report:

 

 

                                 _____________________________________________________________________

 

 

☐    Multiproduct Summary Report:               Page 1 of ______  Pages

 

 

☐    Product Line Details:  Line: ___________  Tradename: ___________

 

 

Pages:____________

 

 

☐    Report Currency:   ☐    U.S. Dollars           ☐ Other _________________

 

 

Country

Invoice
Amount/Amount
Received if not
invoiced

[*Less:
Allowances]

Net Sales

Royalty Rate

Period Royalty Amount

This Year

Last Year

****

 

 

 

 

 

 

****

 

 

 

 

 

 

****

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

Total Royalty:  ______________  Conversion Rate:  ________ Royalty in U.S.
Dollars:  $_____________________

 

The following royalty forecast is non-binding and for Research Institute’s
internal planning purposes only:

Royalty Forecast Under This Agreement:  ****

 

Any other consideration due Research Institute during this Royalty Period:

 

Annual Payments:  ________________________
                          Milestones:  ____________________________

 

Minimum Royalties:  ______________________                           Sublicense
Payments: ________________________

 

On a separate page, please indicate the reason for returns or adjustments if
significant. Also note any unusual occurrences that affect royalty amounts
during this period. To assist Research Institute’s forecasting, please comment
on any significant expected trends in sales volume.

 

 

I certify that this report is accurate and complete: ___________________________

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------